ORDER

PER CURIAM:
AND NOW, this 30th day of March, 2004, on certification by the Disciplinary Board that the respondent, NICHOLAS R. PERRELLA, who was suspended by Order of this Court dated June 11, 2003, for a period of three months, has filed a verified statement showing compliance with all the terms and conditions of the Order of Suspension and Rule 217, Pa. R.D.E., and there being no other outstanding order of suspension or disbarment, NICHOLAS R. PERRELLA shall hereby resume inactive status, retroactive to May 24,1996.